Title: To James Madison from Thomas Appleton, 7 October 1803 (Abstract)
From: Appleton, Thomas
To: Madison, James


7 October 1803, Leghorn. Since his last nothing “of moment” has occurred. “The political situation of Italy wears no new aspect from which can be drawn any satisfactory conclusion as to the final intentions of the first Consul: for his uncontrouled will governs this part of Europe as effectually as it does Paris.” Lord Nelson and his “formidable Squadron” have not yet “performed any act of importance.” Has heard that “two or three Tripoline Corsairs” were at sea but has no news of American captures. “The actual hostilities of the Emperor of Morrocco, gives us the most alarming apprehensions; but … you can best judge how well-founded are our fears. The principle we contend for with Tripoli is a principle, which if once established with that regency, will strike a blow at the political existance of every barbary power. I have therefore never questioned, but that they would avowedly or in a more disguised manner, make it a Common Cause.” Adds in a postscript that he has been informed of a settlement made in Egypt “allowing the arabs to retain the upper, while the Turks are to hold the lower part of that province.” Believes “that if the Ottoman port is compelled to pronounce in which scale they will throw their weight, it will unquestionably be on the side of the British.” His informant reports that French merchants in Constantinople and Smyrna are “changing their protections.” Is informed that “The rebel Arab with a powerful Army had entered Mecca, and totally destroyed every vestige of the Revered Mahomed,” had looted the city, and “were … on their march to Medina.”
 

   
   RC (DNA: RG 59, CD, Leghorn, vol. 1). 3 pp.; docketed by Wagner.



   
   One of many challenges to the Ottoman Empire was the Wahhabi revolt in Arabia and southern Iraq led by Abd ul-Aziz and his son, Saud. In 1803 Saud captured Mecca, only to be driven out some months later (Shaw, Between Old and New, pp. 294–96).



   
   A full transcription of this document has been added to the digital edition.

